Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/964,929 filed on 7/24/20. Claims 1-8 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 &  6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
Line 6: “the first axial side”

Lines 8 & 9: “the second axial side”
There is insufficient antecedent basis for the claimed limitation.
Claim 6
Line 6: “the first axial side”
There is insufficient antecedent basis for the claimed limitation.
Claim 7
Lines 2-4: “the entirety of the coil spring…..the first outer circumferential…..surface”
It is unclear if the limitation is comparing the diameters between the rotators or the coil springs, since “the first outer circumferential surface” appears to be referring to the first rotator. 
Claim 8
Lines 2-4: “the entirety of the coil spring…..the second outer circumferential…..surface”
It is unclear if the limitation is comparing the diameters between the rotators or the coil springs, since “the second outer circumferential surface” appears to be referring to the second rotator. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP05126160 to Kurita et al (applicant cited reference).
Claim 1
Kurita discloses in Fig 1,
A torque limiter comprising: a first rotator (e.g. 18) having a first end surface facing in a first axial direction (e.g. towards side 15) and a first outer circumferential surface (e.g. surface at end of D2) extending from a radially outer edge of the first end surface toward a second axial direction (e.g. towards side 17) opposite to the first axial direction; a second rotator (e.g. 16) having a second end surface facing in the second axial direction and a second outer circumferential surface (e.g. surface at end of D1) extending from a radially outer edge of the second end surface in the first axial direction, and disposed coaxially with the first rotator (Fig. 1), with a second contact region on the second end surface being in contact with a first contact region on the first end surface; and a coil spring (e.g. 13) externally fitted so as to bridge the first and second outer circumferential surfaces, wherein a difference is provided between a maximum static frictional force between the coil spring and the first outer circumferential surface and a maximum static frictional force between the coil spring and the second 
Claim 3
The torque limiter according to claim 1, wherein a radially outer portion of the first end surface forms the first contact region; a radially outer portion of the second end surface forms the second contact region; the first rotator comprises a main body having the first end surface and the first outer circumferential surface, an insertion shaft (e.g. protruding portion overlapped by 16) extending from the main body in the first axial direction at a place more radially toward the center than the first contact region is, and an outward extending shaft (e.g. protruding portion extending at 18) extending from the main body in the second axial direction; and the second rotator comprises a cylindrical main body (e.g. 16) having the second end surface and the second outer circumferential surface and provided with a bearing hole (e.g. inner area of 16 receiving 18) at a place more radially toward the center than the second contact region is to receive the insertion shaft such that the insertion shaft is rotatable around the axis, and an outer race formed integrally with the main body so as to define a space (e.g. 13 fitted into the area 14) for accommodating the coil spring between the second outer circumferential surface and the outer race.

Claim 5
The torque limiter according to claim 1, wherein a radially outer portion of the first end surface forms the first contact region; a radially outer portion of the second end surface forms the second contact region; the first rotator comprises a main body (e.g. 16) having the first end surface and the first outer circumferential surface and provided with a bearing hole (e.g. inner area of 16 receiving 18) extending in the second axial direction at a place more radially toward the center than the first contact region is, and an outward extending shaft extending from the main body in the second axial direction; and the second rotator comprises a main body having the second end surface and the second outer circumferential surface, an outward extending shaft (e.g. protruding portion extending at 18) extending from the main body in the first axial direction, and an insertion shaft (e.g. protruding portion overlapped by 16) extending from the main body in the second axial direction at a place more radially toward the center than the second contact region is and inserted into the bearing hole.
Claim 7
The torque limiter according to claim 1, wherein the entirety of the coil spring has a uniform inner diameter in an axial direction, and the first outer circumferential surface has a greater diameter (e.g. D1) than the second outer circumferential surface (e.g. D1>D2, see “constitution”).
Claim 8
The torque limiter according to claim 1, wherein the entirety of the coil spring has a uniform inner diameter in an axial direction, and the second outer circumferential .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP05126160 to Kurita et al (applicant cited reference) in view of JP200563528 to Shiratori (applicant cited reference).
Claim 2 
Kurita teaches a torque limiter with a first rotator with a first end surface, a first outer circumferential surface and second rotator with a second end surface, a second outer circumferential surface and coil spring. However Kurita does not explicitly disclose that the coil spring has cross sectional shape where the inner side and outer side are longer than the pair of lateral sides. Shiratori however, teaches in Figure 4, the differing lengths of the sides of a coil spring. Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively field to utilize the .

Claims 4 & 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP05126160 to Kurita et al (applicant cited reference) in view of JP2000161381 to Hori et al (applicant cited reference).
Claims 4 & 6
Kurita teaches a torque limiter with a first rotator with a first end surface, a first outer circumferential surface and second rotator with a second end surface, a second outer circumferential surface and coil spring. However Kurita does not explicitly disclose that the torque limiter is supported by a support member with two support walls. Hori however teaches a torque limiter similar to that of Kurita’s but with the support member (e.g. 1) with a first support wall (e.g. 3) and a second support wall (e.g. 2) which prevents movement of each rotator. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to substitute the torque limiter of Hori for that of Kurita to achieve the predictable result of limiting torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659